IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-CP-00794-COA

SCOOTER L. ROBINSON A/K/A SCOOTER                                           APPELLANT
LYNN ROBINSON A/K/A SCOOTER ROBINSON

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          05/27/2014
TRIAL JUDGE:                               HON. ANTHONY ALAN MOZINGO
COURT FROM WHICH APPEALED:                 PEARL RIVER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    SCOOTER L. ROBINSON (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                   MOTION FOR POST-CONVICTION
                                           COLLATERAL RELIEF DISMISSED
DISPOSITION:                               AFFIRMED: 07/21/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., BARNES AND JAMES, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    On July 13, 2009, Scooter Robinson pleaded guilty to possession of a precursor

chemical, possession of a controlled substance with intent to distribute, and felony fleeing.

He was sentenced to a combined thirty-five years, with eleven years to serve. The circuit

court entered a final judgment of conviction and sentenced Robinson on July 24, 2009.

¶2.    Robinson filed a motion for post-conviction collateral relief (PCCR) on April 2, 2014.

In his PCCR motion, Robinson alleged ineffective assistance of counsel, due-process-rights

violations, and cumulative error.
¶3.    The circuit court dismissed Robinson’s PCCR motion on June 2, 2014. The court

found the motion to be time-barred under Mississippi Code Annotated section 99-39-5(2)

(Supp. 2014). The court further ruled that Robinson failed to meet any exception to the

procedural bar. It is from this denial that Robinson now appeals.

¶4.    This Court will not overturn a trial court’s dismissal of a PCCR motion on appeal

“unless the trial court’s decision was clearly erroneous.” Chapman v. State, 135 So. 3d 184,

185 (¶6) (Miss. Ct. App. 2013) (citation omitted). “When reviewing questions of law, this

Court’s standard of review is de novo.” Id. (citation omitted).

¶5.    We begin with the time-bar of section 99-39-5(2), which requires a petitioner who

pleads guilty to file a PCCR motion within three years from the date of judgment of

conviction. Robinson entered a guilty plea on July 13, 2009, and the circuit court entered a

judgment of conviction on July 24, 2009. This gave Robinson until July 24, 2012, to file a

PCCR motion, but Robinson did not file his PCCR motion until April 2, 2014. Accordingly,

we find that the time-bar in section 99-39-5(2) applies.

¶6.    We must next determine whether an exception to this time-bar applies. “Section 99-

39-5(2)(a)-(b) exempts from the time-bar cases in which the movant can demonstrate new

evidence not available at trial, an intervening higher-court decision, or that the movant is

being detained on an expired sentence.” Blount v. State, 126 So. 3d 927, 931 (¶13) (Miss.

Ct. App. 2013).

¶7.    Robinson does not claim any of these statutory exceptions apply. Rather, Robinson

argues his ineffective-assistance-of-counsel and due-process-violation claims are



                                             2
constitutional exceptions to the time-bar. “[E]rrors affecting fundamental constitutional

rights are excepted from the procedural bars of the [Uniform Post-Conviction Collateral

Relief Act].” Rowland v. State, 42 So. 3d 503, 506 (¶9) (Miss. 2010). Therefore, we must

determine if any of Robinson’s claims qualify as a constitutional exception.

¶8.    Robinson contends he received ineffective assistance of counsel because his attorney

failed to inform him of the proper minimum and maximum sentences he faced and failed to

object to his sentence as excessive and the charging information as inadequate. Robinson

must demonstrate “(1) his attorney’s performance was deficient, and (2) this deficiency

deprived him of a fair trial,” in order to prove ineffective assistance of counsel. Thompson

v. State, 78 So. 3d 939, 941 (¶4) (Miss. Ct. App. 2012) (citing Strickland v. Washington, 466

U.S. 668, 687 (1984)). Although Robinson cited to Strickland, he does not proffer any

evidence that his counsel’s performance met either Strickland requirement.

¶9.    “Further, the Mississippi Supreme Court has held where a [PCCR] movant offers only

his own affidavit in support of an ineffective-assistance-of-counsel claim, such evidence is

insufficient to meet the pleadings requirements of Mississippi Code Annotated section 99-39-

9(1)(e) (Supp. 2014).” Thompson, 78 So. 3d at 941 (¶5). Robinson failed to include any

evidence in addition to his own claim of ineffective assistance. Therefore, Robinson

provided insufficient evidence to support a finding of an ineffective-assistance claim.

¶10.   Within his claim of ineffective assistance of counsel, Robinson also raises the issues

of double jeopardy and insufficient charging information. On his double-jeopardy claim,

Robinson merely asserts his sentence of post-release supervision in addition to his sentence



                                             3
to serve in prison constituted multiple punishments for the same crime. However, placing

a defendant on post-release supervision in addition to imposing a prison sentence does not

constitute double jeopardy. Kern v. State, 828 So. 2d 871, 872 (¶7) (Miss. Ct. App. 2002);

Miss. Code Ann. § 47-7-34(1) (Supp. 2014). Therefore, Robinson failed to raise a valid

double-jeopardy claim.

¶11.   Robinson also claims the charging information was insufficient and deprived him of

his constitutional rights. This Court has stated that “guilty pleas waive all technical and non-

jurisdictional issues in a bill of information just as [they do] for such defects in an

indictment.” McCullen v. State, 786 So. 2d 1069, 1075 (¶12) (Miss. Ct. App. 2001) (citing

Banana v. State, 635 So. 2d 851, 853-54 (Miss. 1994)). A guilty plea does not, however,

waive lack of subject-matter jurisdiction or the failure to charge an essential element of the

crime. Whetstone v. State, 109 So. 3d 616, 620 (¶11) (Miss. Ct. App. 2013) (citing Joiner

v. State, 61 So. 3d 156, 158-59 (¶7) (Miss. 2011)). Robinson does not show that either

exception applies. Therefore, the charging information was sufficient.

¶12.   Robinson also contends his confinement conditions in the Pearl River County jail

violated his due-process rights. Robinson argues he was placed in solitary confinement

without cause or hearing; received inadequate pain-management resources, such as pain

medication; endured poor living conditions without proper lighting; and lacked access to

legal resources.

¶13.   “Prison officials have the discretion to determine whether and when to provide

prisoners with privileges which amount to more than reasonably adequate food, clothing,



                                               4
shelter, sanitation, medical care, and personal safety.” Terrell v. State, 573 So. 2d 730, 732

(Miss. 1990) (citation omitted). Robinson merely offered unsupported allegations of the

prison conditions. Prison officials provided affidavits that contradicted Robinson’s claims

regarding the lighting, grievance responses that stated the reasons for his confinement, and

forms that showed Robinson refused certain medicines. Therefore, Robinson failed to

provide sufficient evidence of any due-process violation. This does not affect Robinson’s

right to pursue administrative remedies through the correctional facility.

¶14.   For these reasons, we find the circuit court properly dismissed Robinson’s PCCR

motion as untimely.

¶15. THE JUDGMENT OF THE CIRCUIT COURT OF PEARL RIVER COUNTY
DISMISSING THE MOTION FOR POST-CONVICTION COLLATERAL RELIEF
IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO PEARL
RIVER COUNTY.

     LEE, C.J., IRVING, P.J., BARNES, ISHEE, CARLTON, MAXWELL, FAIR,
AND JAMES, JJ., CONCUR. WILSON, J., NOT PARTICIPATING.




                                              5